KLIEBERT, Justice Ad Hoc.1
Defendant, Kenneth Sanchez, was charged by bill of information with simple burglary of an inhabited dwelling in violation of La.R.S. 14:62.2. He was tried by a judge, convicted, and sentenced to serve two years at hard labor in the state penitentiary. Defendant appeals.
Although the defendant submitted two assignments of error to the trial court, assignment one has not been briefed or argued and is, therefore, deemed abandoned. State v. Gardette, 352 So.2d 212 (La.1977); State v. Phillips, 337 So.2d 1157 (La.1976).
The second assignment of error requests only that we review the entire record in this *633matter for error patent on the face of the record pursuant to La.C.Cr.P. Art. 920(2). We find no such error.
Accordingly, the conviction and sentence are affirmed.
REDMANN, J. Pro Tern., dissents with reasons.

. Judges Redmann and Kliebert of the Court of Appeal, Fourth Circuit, and Judge Cutrer of the Court of Appeal, Third Circuit, participated in this decision as associate justices ad hoc, joined by Justices Calogero, Dennis, Blanche and Lemmon.